DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 13 is objected to because of the following informalities:  Claims 6 should be dependent upon claim 5 and claim 15 should be dependent upon claim 13. There is no antecedent basis for the optically functional film in claims 6 or 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0365659) in view of Fattal (US 2017/0299794).
	In regard to claim 1, Yang et al. teach an optical fingerprint recognition module, comprising an optical component, wherein the optical component comprises a substrate (element 10) and a grating layer disposed on the substrate (fig. 8 element 40), and the grating layer comprises a plurality of repeating grating units arranged in an array manner (fig. 8); and a fingerprint sensor, wherein the fingerprint sensor 
	Fattal teaches a grating dielectric layer (paragraph 51).
	The two are analogous art because they both deal with the same field of invention of optical components.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yang et al. with the grating dielectric layer of Fattal. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yang et al. with the grating dielectric layer of Fattal because the grating of Fattal would work equally as well in the apparatus of Yang et al. as it does separately and would provide predictable results.
	In regard to claims 7 and 16, Yang et al. teach wherein the fingerprint sensor comprises a first surface and a second surface, and the optical component is attached to the second surface or is disposed inside the fingerprint sensor (fig. 6, element 50 attached to element 40).
	In regard to claim 10, Yang et al. and Fattal teach all the elements of claim 10 including a display panel, wherein the optical fingerprint recognition module is disposed on the display panel or is integrated in the display panel (fig. 4 and paragraph 49 of Yang et al.).
	Claim 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Fattal further considered with Yang et al. (US 2021/0271003, hereafter referred to as US PGPUB ‘003).
	In regard to claims 4 and 13, Yang et al. and Fattal teach all the elements of claim 4 except wherein the optical component further comprises at least one of a buffer layer or an optically functional film layer.
	US PGPUB ‘003 teaches wherein the optical component further comprises at least one of a buffer layer or an optically functional film layer (element 210).
The three are analogous art because they all deal with the same field of invention of optical components.

In regard to claims 5 and 14, US PGPUG ‘003 teaches wherein the optically functional film layer is made of at least two different inorganic materials in a stacked manner (paragraph 42, filter includes alternating inorganic layers).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Fattal further considered with Wei et al. (US 2021/0141274).
In regard to claims 6 and 15, Yang et al. and Fattal teach all the elements of claims 6 and 15 except a grating metal layer.
Wei et al. teach a grating metal layer (paragraph 26).
The three are analogous art because they all deal with the same field of invention of optical components.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yang et al. and Fattal with the grating metal of Wei et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus Yang et al. and Fattal with the grating metal of Wei et al. because it would improve light utilization.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Fattal further considered with Wu et al. (US 2017/0323144).
In regard to claims 8 and 17, Yang et al. and Fattal teach all the elements of claims 8 and 17 except an adhesive layer.
Wu et al. teach an adhesive layer (fig. 1 AD1).
The three are analogous art because they all deal with the same field of invention of optical components.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yang et al. and Fattal with the adhesive layer of Wu et al. The rationale is as follows: At the .
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Fattal further considered with Xu et al. (US 2019/0065813).
In regard to claims 9 and 18, Yang et al. and Fattal teach all the elements of claims 9 and 18 except wherein a thickness of the optical component is less than 5µm.
Xu et al. teach wherein a thickness of the optical component is less than 5µm (paragraph 55, Xu et al. teach nano-gratings).
The three are analogous art because they all deal with the same field of invention of optical components.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yang et al. and Fattal with the nano-grating of Xu et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus Yang et al. and Fattal with the nano-grating of Xu et al. because it would reduce the devices thickness.
Allowable Subject Matter
Claims 2, 3, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the grating arrangements as described in these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623